ON REHEARING.
Per CURIAM.
— The court does not decide in what state this cause of action arose, and we did not deem it necessary for us to decide that question. If the cause of action arose in the state of North Carolina, and the defendant was not in that state at that time, the statute of limitations would not begin to run as to him until he returned to that state. In case he did not return, the holder of the notes might sue him in Idaho, if he was found there. So far as the statute of limitations is concerned, if that of North Carolina is the same as that of Idaho, the running of said statute would not begin until the date that an opportunity to commence the suit had occurred. A cause of action would arise if payment was not made as stipulated. A person may have a cause of action, and not be able to bring his suit because of the absence of the defendant from the state. In that case the statute of limitations would not begin to run until an opportunity to get service of summons had occurred. In Luce v. Clarke, 49 Minn. 356, 51 N. W. 1162, the court there is considering when a cause of action arises with reference to the statute of limitations, and holds that it does not arise until the time when the opportunity to commence the action arises; and we think the rule there laid down correct. The cause of action might have arisen long prior to such time, as one may have a cause of action long before he can bring his suit, because of the absence from the state of the defendant. Petition for rehearing denied.